Citation Nr: 0320787	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a foot disorder.  

2.  Entitlement to service connection for a skin disorder. 

3.  Entitlement to service connection for hepatitis B.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.  

5.  Entitlement to service connection for alcohol dependence.   


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a Board videoconference hearing 
before the undersigned in February 2003.  A transcript of 
that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no medical evidence of foot disorder in service 
and no competent evidence of a nexus between the veteran's 
currently diagnosed foot disorder and his period of active 
service.  

3.  There is no competent evidence of a current diagnosis of 
a skin disorder. 

4.  There is no competent evidence of a current diagnosis of 
hepatitis B or any residuals thereof.  

5.  There is no competent evidence of a current diagnosis of 
PTSD.  There is no medical evidence of psychiatric disorder 
in service and no competent evidence of a nexus between the 
veteran's currently diagnosed psychiatric disorders and his 
period of active service.    

6.  There is no evidence showing that the veteran's alcohol 
dependence is secondary to any service-connected disability.   


CONCLUSIONS OF LAW

1.  Service connection for a foot disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

2.  Service connection for a skin disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  Service connection for hepatitis B is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

4.  Service connection for an acquired psychiatric disorder, 
to include PTSD and depression, is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

5.  Service connection for alcohol dependence is not 
established.  38 U.S.C.A. 
§ 1110 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a November 2000 letter, the July 2001 
rating decision, and the June 2002 statement of the case, the 
RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, by letter dated in 
March 2001, the RO explained the notice and assistance 
provisions of the VCAA, including VA's duty to obtain certain 
types of evidence and the veteran's responsibility to submit 
evidence or information needed to obtain evidence.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO has obtained 
service medical records, service personnel records, VA 
treatment records, and private medical records as authorized 
by the veteran.  The veteran has also submitted private 
medical evidence.  The Board notes that, in response to the 
RO's March 2001 letter, the veteran's March 2001 statement 
includes several providers of treatment relevant to the 
issues on appeal.  However, the veteran identified several 
doctors who were no longer in private practice and were 
unable to be located, such that attempts to secure records 
from these providers is not required.  In a May 2001 
statement, he indicated that records from Dr. Ghiselli, to 
whom the RO did send a record request, were not associated 
with his service-connection claims.  Finally, the Board 
observes that the RO has not afforded the veteran a medical 
examination or obtained any medical opinion with respect to 
any issue on appeal.  See 38 U.S.C.A. § 5103A(d); Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, as discussed in 
detail below, the Board finds that there is insufficient 
evidence of a relationship between any disorder at issue and 
the veteran's period of service to trigger the requirement to 
secure an examination or opinion under the VCAA.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (the veteran must 
show some causal connection between the disability and his 
military service to warrant an examination or opinion).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of the appeal.  As he has 
received all required notice and assistance from the RO, the 
Board may proceed to review the claim without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The first requirement for establishing service connection is 
the existence of a current disability.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, review of the record reveals no competent evidence 
of a current diagnosis of a skin disorder or PTSD.  That is, 
there is no medical evidence showing that the veteran has a 
skin disorder or PTSD.  His personal assertion that he 
currently suffers from each disorder is not sufficient to 
warrant service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  In addition, there is no 
medical evidence showing that the veteran currently has 
hepatitis B.  Medical records from G. Halow, M.D., reflect 
test results that indicate that the veteran previously had 
hepatitis B, but that there is no evidence of active disease.  
The records from Dr. Halow, as well as the other evidence of 
record, are similarly negative for evidence of a current 
disability from residual of previous hepatitis B.  In the 
absence of evidence of current disability, service connection 
for a skin disorder, PTSD, and hepatitis B is not 
established.     

VA medical evidence shows diagnoses of pes planus and 
metatarsalgia, such that there is evidence of current foot 
disorder.  Similarly, VA and private treatment records also 
reflect psychiatric diagnoses including dysthymia, recurrent 
major depression, adjustment disorder, anxiety disorder not 
otherwise specified, and alcohol dependence.  The next 
question is whether any disorder is shown to be related to 
service.  

Service medical records are negative for any complaint, 
finding, or diagnosis of foot or psychiatric abnormality, to 
include during the July 1967 separation examination.  
Therefore, there is no basis for establishing service 
connection for chronicity in service or disorder seen in 
service with continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.

Moreover, there is no competent evidence of a nexus between 
the foot disorder and the psychiatric diagnoses.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Initially, the Board notes that the veteran proffers 
his personal opinion that his disorders are related to 
service.  However, he is a lay person, not educated or 
trained in medicine or psychiatry.  As such, he is competent 
to relate or describe symptoms or incidents in service, but 
is not competent to offer an opinion as to the correct 
diagnosis or etiology of any disorder.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, the 
veteran's opinion as to whether a disorder is related to 
service is insufficient for purposes of establishing service 
connection.    

VA medical records dated in November 2000 and February 2001 
show that the veteran describes a long history of foot pain, 
since before his separation from service.  The diagnosis was 
pes planus and metatarsalgia, respectively.  However, the 
records show no opinion that relates either diagnosis to 
service.  The mere recording of medical history provided by 
the veteran, without additional enhancement or analysis, is 
not competent medical evidence of a nexus.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  In the absence of competent 
evidence relating a foot disorder to service, the claim must 
be denied.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 
1375.  

With respect to diagnosed psychiatric disorders, records from 
Sun Towers Hospital dated in 1993 reflect treatment for 
alcohol dependence with depressed organic mood disorder.  
There is mere reference to service only in the veteran's 
history.  The assessment is that the mood disorder was most 
likely secondary to the alcohol dependence.  Records from 
Tomason Hospital dated in 1995 and from J. Vanderpool, M.D., 
dated in 1999 show treatment for alcohol abuse and 
depression.  None of these records contain any mention of the 
veteran's period of service.  Records dated in 2001 from El 
Paso Psychiatric Center show a diagnosis of adjustment 
disorder.  It is noted that the veteran served in Vietnam; he 
reports having bad dreams.  However, there is no assessment 
or opinion that suggests that his psychiatric problems are 
related to service.  Finally, initial VA treatment records 
dated in August 2000 ascribe the veteran's depression to 
childhood issues.  Although the veteran later describes 
problems he allegedly experienced in service, the provider 
merely reports that history.  There is no suggestion that VA 
medical personnel endorsed the history for purposes of 
assessing etiology.  LeShore, 8 Vet. App. at 409.  Thus, 
there is no competent evidence of a nexus between any 
psychiatric disorder and the veteran's period of active 
service.  The claim must be denied.   

Finally, with respect to alcohol dependence, VA prohibits the 
payment of compensation for disability that is the result of 
the veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 1110.  
Specifically, compensation is precluded in two situations: 1) 
for primary alcohol abuse disabilities, i.e. alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess; and 2) for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).  The statute does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability. Id. at 1381.  In this case, the 
veteran has no service-connected disability to which alcohol 
dependence may be secondary.  Therefore, compensation may not 
be paid for his alcohol dependence.  38 U.S.C.A. § 1110.  


ORDER

Service connection for a foot disorder is denied.  

Service connection for a skin disorder is denied. 

Service connection for hepatitis B is denied.  

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is denied.  

Service connection for alcohol dependence is denied.     




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

